The defendant’s contention that he was improperly assessed an additional five points on the ground that he was no longer receiving specialized supervision for a total of 120 points on the risk assessment instrument need not be addressed, since he was presumptively a level three sex offender based upon the 115 points assessed for his drug and alcohol abuse and other factors not contested by him.
The appellant’s remaining contentions are without merit. Adams, J.E, Goldstein, Luciano and Spolzino, JJ., concur.